                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                              Criminal Action No.
                                                                  20-00121-01-CR-W-BCW
MATTHEW E MADDEN,

                        Defendant.
_____________________________________



                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: Drug User in Possession of a Firearm, in violation of 18 U.S.C. §§
922(g)(3) and 924(a)(2)

The following matters were discussed and action taken during the pretrial conference:


TRIAL COUNSEL:
      Government: Stefan Hughes
      Defense:    Lesley Smith


OUTSTANDING MOTIONS: Defendant’s motion to dismiss (Doc. No. 30) remains pending;
objections to the R&R are due 11/10/20.


TRIAL WITNESSES:
      Government: 17 with stipulations; 19 without stipulations
      Defendants: 1 additional witness


TRIAL EXHIBITS
     Government:         17 exhibits
     Defendant:          No additional exhibits for defendant


DEFENSES: general denial




         Case 4:20-cr-00121-BCW Document 40 Filed 11/10/20 Page 1 of 2
POSSIBLE DISPOSITION:
          ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out


TRIAL TIME: 2 ½ days
      Government’s case including jury selection: 2 days
      Defense case: ½ day


STIPULATIONS:           There are no stipulations at this time.


UNUSUAL QUESTIONS OF LAW: None other than the vagueness challenge that is the
    subject of Defendant’s motion to dismiss.


FILING DEADLINES:

       Witness and Exhibit List
       Government: 11/10/20
       Defense: 11/10/20
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Noon, Tuesday, 11/24/2020
       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine:       Defendant anticipates motions in limine may be filed.



TRIAL SETTING: Criminal jury trial docket commencing 11/30/2020
     Please note:. Defense counsel will be filing a motion to continue; neither the Government
     nor Defendant object.

       IT IS SO ORDERED.


                                                                   /s/ Jill A. Morris
                                                                  JILL A. MORRIS
                                                                  United States Magistrate Judge

Kansas City, Missouri
11/9/2020



                                                  2



         Case 4:20-cr-00121-BCW Document 40 Filed 11/10/20 Page 2 of 2
